Case: 15-10474      Date Filed: 08/25/2016   Page: 1 of 29


                                                                  [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                    No. 15-10474
                              ________________________

                     D.C. Docket No. 3:12-cv-00107-RV-EMT

ESTATE OF JASON JERRY OWENS,
GRETCHEN LEEPER,
as personal representative,

                                                   Plaintiffs - Appellants
                                                   Cross Appellees,

GAYLE BALLARD,
as personal representative,

                                                     Plaintiff,

versus

GEO GROUP, INC.,
d.b.a. Graceville Correctional Facility,
WARDEN, GRACEVILLE CORRECTIONAL FACILITY,
TONY STEWART,
Chief of Security Graceville Correctional Facility,
GREG DAVIS,
Instructor in his individual and official capacity,


                                                    Defendants - Appellees -
                                                    Cross Appellants,

JESSIE E. STRICKLAND,
Correctional Officer in his individual and official capacity,
                Case: 15-10474       Date Filed: 08/25/2016        Page: 2 of 29




                                                  Defendant.
                               ________________________

                      Appeals from the United States District Court
                          for the Northern District of Florida
                             ________________________

                                      (August 25, 2016)

Before TJOFLAT and MARCUS, Circuit Judges, and STEELE,* District Judge.

PER CURIAM:

       This appeal arises out of an inmate-on-inmate attack in a Florida prison that

resulted in the death of Jason Owens.                  Gretchen Leeper, as the personal

representative of Owens’s estate, sued GEO Group, Inc. (“GEO”), Warden Mark

Henry, Assistant Warden Tony Stewart, teacher Greg Davis, and security guard

Jessie E. Strickland (collectively, the “Defendants”), in the United States District

Court for the Northern District of Florida, alleging a deliberate indifference claim

under the Eighth Amendment of the Constitution and a wrongful death claim under

Florida law. Initially, the district court granted summary judgment in favor of the

Defendants on Leeper’s deliberate indifference claim, but denied it as to her

Florida wrongful death claim and retained supplemental jurisdiction over that

matter. Two months later, the district court sua sponte reconsidered its order,

declined to exercise supplemental jurisdiction over the wrongful death claim, and

       *
          Honorable John E. Steele, United States District Judge for the Middle District of
Florida, sitting by designation.
                                                2
                Case: 15-10474       Date Filed: 08/25/2016       Page: 3 of 29


dismissed the remainder of the case without prejudice so that Leeper could refile

the wrongful death claim in state court.

         Leeper appealed, challenging the district court’s decision to grant summary

judgment in favor of the Defendants on her deliberate indifference claim. The

Defendants cross-appealed, in turn, arguing that the district court wrongfully

denied summary judgment as to Leeper’s Florida wrongful death claim, and

abused its discretion by declining to retain supplemental jurisdiction over that

claim. Leeper then moved us to dismiss the Defendants’ cross-appeal, which a

panel of this Court granted in part; we dismissed the cross-appeal from the district

court’s order which denied summary judgment on the state wrongful death claim. 1

However, we allowed the cross-appeal from the district court’s order declining to

exercise supplemental jurisdiction over the state law claim to proceed. After

thorough review, and having the benefit of oral argument, we affirm the judgment

of the district court granting summary judgment to the Defendants on the Eighth

Amendment deliberate indifference claim and we also affirm the district court’s

determination to decline to exercise supplemental jurisdiction over the state law

claim.

                                                I.

         1
          We continue to adhere to the prior panel’s dismissal of the Defendants’ cross-appeal of
the district court’s denial of summary judgment as to the state wrongful death claim. As we’ve
said, “the denial of a motion for summary judgment is not a final decision under 28 U.S.C.A.
§ 1291.” Pitney Bowes, Inc. v. Mestre, 701 F.2d 1365, 1368 (11th Cir. 1983).
                                                3
              Case: 15-10474      Date Filed: 08/25/2016    Page: 4 of 29


                                           A.

      First, we are unpersuaded by Leeper’s claim that the district court erred by

granting summary judgment in favor of the Defendants on her Eighth Amendment

deliberate indifference claim. We review de novo the district court’s decision on a

motion for summary judgment, viewing the facts in the light most favorable to the

plaintiff. Terrell v. Smith, 668 F.3d 1244, 1249-50 (11th Cir. 2012). Summary

judgment is proper when “the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)

(quotation omitted); see also Fed. R. Civ. P. 56(a). “A party asserting that a fact

. . . is genuinely disputed must support the assertion by . . . citing to particular parts

of materials in the record . . . .” Fed. R. Civ. P. 56(c)(1)(A). Summary judgment

is, therefore, warranted “against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which

that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322.

      Section 1983 creates a private civil rights cause of action for the deprivation

of federal rights by persons acting under color of state law. 42 U.S.C. § 1983. “It

is undisputed that the treatment a prisoner receives in prison and the conditions

under which he is confined are subject to scrutiny under the Eighth Amendment.”


                                            4
              Case: 15-10474     Date Filed: 08/25/2016   Page: 5 of 29


Helling v. McKinney, 509 U.S. 25, 31 (1993). “The Eighth Amendment imposes a

duty on prison officials to take reasonable measures to guarantee the safety of the

inmates.” Caldwell v. Warden, FCI Talladega, 748 F.3d 1090, 1099 (11th Cir.

2014) (quoting Farmer v. Brennan, 511 U.S. 825, 832 (1994)) (alterations and

quotations omitted).       “Having incarcerated ‘persons [with] demonstrated

proclivit[ies] for antisocial criminal, and often violent, conduct,’ having stripped

them of virtually every means of self-protection and foreclosed their access to

outside aid, the government and its officials are not free to let the state of nature

take its course.” Farmer, 511 U.S. at 833 (citation omitted). Thus, it has long been

recognized that “prison officials have a duty to protect prisoners from violence at

the hands of other prisoners.” Id. (quotation and alteration omitted). However, not

“every injury suffered by one prisoner at the hands of another . . . translates into

constitutional liability for prison officials responsible for the victim’s safety.” Id.

at 834; Purcell v. Toombs County, 400 F.3d 1313, 1321 (11th Cir. 2005) (“[A]

prison custodian is not the guarantor of a prisoner’s safety.” (quotation omitted)).

      “A prison official violates the Eighth Amendment when a substantial risk of

serious harm, of which the official is subjectively aware, exists and the official

does not respond reasonably to the risk.” Caldwell, 748 F.3d at 1099 (quoting

Carter v. Galloway, 352 F.3d 1346, 1349 (11th Cir. 2003)) (quotation and

emphasis omitted). To prevail on this kind of § 1983 claim, the plaintiff must


                                          5
               Case: 15-10474        Date Filed: 08/25/2016   Page: 6 of 29


establish: (1) a substantial risk of serious harm; (2) the defendants’ deliberate

indifference to that risk; and (3) a causal connection between the defendants’

conduct and the Eighth Amendment violation. Brooks v. Warden, 800 F.3d 1295,

1301 (11th Cir. 2015). The determination of a substantial risk of serious harm is

measured against an objective standard. Caldwell, 748 F.3d at 1099. The alleged

condition must be “so extreme that it poses an unreasonable risk of serious damage

to the prisoner’s health or safety.” Richardson v. Johnson, 598 F.3d 734, 737 (11th

Cir. 2010). Thus, there must be a “strong likelihood” of injury, “rather than a mere

possibility,” before an official’s failure to act can constitute deliberate indifference.

Brown v. Hughes, 894 F.2d 1533, 1537 (11th Cir. 1990) (quotations omitted).

Moreover, the risk must be actual, rather than potential or speculative. See Carter,
352 F.3d at 1349-50. So, for example, a prisoner’s exposure to the potential for a

fight does not, in and of itself, constitute substantial risk of harm. Purcell, 400
F.3d at 1323 (“In the jail setting, a risk of harm to some degree always exists by

the nature of its being a jail.”).

        Whether a defendant was deliberately indifferent to a substantial risk, in

turn, requires both an objective and a subjective analysis. Caldwell, 748 F.3d at

1099.     The objective component is satisfied by evidence that the official

disregarded the substantial risk by failing to act in an objectively reasonable way to

alleviate the risk. Id. And, “[t]o satisfy the subjective component, the prisoner


                                              6
             Case: 15-10474     Date Filed: 08/25/2016   Page: 7 of 29


must allege that the prison official, at a minimum, acted with a state of mind that

constituted deliberate indifference.” Richardson, 598 F.3d at 737. In this context,

deliberate indifference requires: (1) subjective knowledge of a risk of serious harm;

(2) disregard of that risk; and (3) conduct that amounts to more than mere

negligence. Id.; see also Ray v. Foltz, 370 F.3d 1079, 1083 (11th Cir. 2004)

(“Deliberate indifference is not the same thing as negligence or carelessness.”).

Thus, a prison official may have subjective knowledge only if he had both

knowledge of specific facts from which an inference of risk of serious harm could

be drawn, and he actually drew that inference. Carter, 352 F.3d at 1349. And,

therefore, a plaintiff’s claim will fail as a matter of law in the absence of actual

knowledge of the substantial risk, because to hold otherwise would impermissibly

vitiate the subjective component of the analysis. See Farmer, 511 U.S. at 837-38.

      Actual knowledge of the substantial risk is required for one to deliberately

disregard it; constructive knowledge of the risk is insufficient to establish

deliberate indifference under the Eighth Amendment. So, where there are multiple

defendants who, allegedly, have been deliberately indifferent, “[e]ach individual

[d]efendant must be judged separately and on the basis of what that person

knows.”    Burnette v. Taylor, 533 F.3d 1325, 1331 (11th Cir. 2008).              The

knowledge of one defendant may not be imputed to another.                The resulting

harm may not be determinative; the essential timeframe under analysis is restricted


                                         7
              Case: 15-10474     Date Filed: 08/25/2016    Page: 8 of 29


to the time period before the injury has occurred, when the official had knowledge

of the substantial risk of harm, but chose to act unreasonably. See Purcell, 400
F.3d at 1320 (courts “[can]not allow the advantage of hindsight to determine

whether conditions of confinement amounted to ‘cruel and unusual’ punishment”);

see also Brooks, 800 F.3d at 1302 (“The very fact of an injury may, in some

circumstances, be a factor in assessing that ex ante risk, but it cannot be sufficient

on its own to prove that a substantial risk existed.”).

                                          B.

      The essential facts, for purposes of our summary judgment analysis, are

these. Graceville Correctional Facility is a state prison in Jackson County, Florida.

Opened in 2007, it is run by GEO pursuant to a contract with the Florida State

Department of Management Services.             Graceville is a designated educational

facility, and most inmates participate in educational programs. It has 300 staff

members and houses some 1,800 inmates falling into various security grades,

including community, minimum, medium, and close management (but not

maximum-security or death row inmates).

      In 2010, Jason Owens (a medium-security inmate), Jason Ridge (a close-

security inmate) and other inmates carrying various mixed security classifications

attended a horticulture class taught by Greg Davis, who had been an instructor at

Graceville since it opened. The horticulture class was designed to teach inmates


                                           8
              Case: 15-10474     Date Filed: 08/25/2016   Page: 9 of 29


basic skills to enable them to work as gardeners and landscapers upon release from

prison; the class included lectures as well as practical “hands-on” experience. The

lectures were conducted in a classroom situated along a breezeway with other

classrooms. It had a single exterior door with a large glass window and two other

windows on either side of the door. During the lectures, a security officer was

permanently stationed some 25 feet from the classroom door, and a second officer

was posted at another gate farther down the walkway. Additional roving security

officers also patrolled the area on a regular basis.

      If instructor Davis had to be away from his class for a short period of time, it

was his regular practice to inform another member of the correctional staff, and

that individual would monitor the classroom while Davis was away. Usually, he

would ask the permanently stationed officer to monitor the class from outside the

room by periodically looking through the door and glass windows. Davis says that

he -- and other instructors -- engaged in this practice hundreds of times over

several years without any incident or violence of any kind. For her part, Leeper

claims that under GEO policy, if an instructor was required to leave his classroom,

the instructor was required to secure approval from GEO’s Educational Director

and to obtain a relief person to supervise his inmates. And, if the relief person was

not available, unwritten GEO practice called for that instructor to take his entire

class of inmates to a security guard so that the guard could supervise them. Davis


                                           9
             Case: 15-10474      Date Filed: 08/25/2016    Page: 10 of 29


had never been disciplined for employing the alternative practice of leaving the

inmates inside the classroom and informing the outside security guard when he

would step away, which was “consistent with the practice of the department.”

      On March 9, 2010, the horticulture class was working outside in the garden.

At the end of class, while the inmates were returning their tools and getting ready

to leave the garden area, inmate Robert (or Donald) Knowles approached Davis

with blood dripping on his shirt and pants. Knowles told Davis that he did not

know how it happened or who did it, but somehow he “got hit” (or “somebody hit

him”) with a pickaxe on the back of his head. Knowles did not claim that inmate

Ridge had struck him, but Ridge was purportedly the only person in the area at the

time Knowles got hurt. Knowles eventually told Davis that he hurt himself, but

Leeper asserts that it is “extremely difficult” for a person to self-inflict that kind of

injury. There were no eyewitnesses, and nobody came forward to say what had

happened to Knowles that day.

      The following afternoon, March 10, 2010, the horticulture class met in the

classroom. Inmates Ridge and Owens, among others, were both in the class. At

about 1:30 p.m., Davis briefly left the room, though the reason why he left is not

clear from the record. Upon leaving, Davis kept the door open and told the

security officer stationed outside the classroom, Jessie Strickland, that he would be

out of the room for a few minutes. Immediately after Davis left the area -- and


                                           10
             Case: 15-10474    Date Filed: 08/25/2016   Page: 11 of 29


while Strickland’s back was turned -- an inmate is seen on a recorded video closing

the door Davis had propped open and returning inside the classroom. What took

place inside the room was not video recorded, but eyewitness statements and other

evidence reveal that Ridge picked up a large rock or piece of concrete, approached

Owens from behind while he was sitting at his desk, and savagely hit him over the

head about a dozen times. Afterward, Ridge reopened the classroom door. The

entire assault -- from the time Ridge closed the door to the time he struck the final

blow and reopened the door -- took 50 seconds, and was done without any warning

or provocation. Davis returned to the classroom about eight minutes after he left,

and saw Owens lying and bleeding on the floor. Owens would later die from his

injuries. Ridge subsequently pled no contest to second degree murder and was

sentenced to 25 years in prison.

                                         C.

      Section 1983 plaintiffs like Leeper may advance an Eighth Amendment

claim for failure to protect an inmate under two different theories. Under the first

theory -- the particularized risk claim -- Leeper may show that Owens was the

target of a specific threat or danger, and that the employees subjectively were

aware of the individualized danger, yet they failed to act to alleviate that risk.

Alternatively, on the second theory -- the dangerous conditions claim -- Leeper

may demonstrate that the prison conditions Owens was subjected to were so


                                         11
             Case: 15-10474     Date Filed: 08/25/2016   Page: 12 of 29


dangerous that they resulted in cruel and unusual punishment. But on this record,

Leeper has satisfied neither.

      As for the particularized threat theory, Leeper must adduce evidence that the

individually named employee -- in her case, the horticultural instructor Greg Davis

-- had subjective knowledge of the risk of serious harm to the plaintiff.

See McElligott v. Foley, 182 F.3d 1248, 1249-50, 1255 (11th Cir. 1999). In

Carter, we rejected this kind of claim where the plaintiff, Carter, was a medium-

security inmate with no history of violence while in prison. Carter, 352 F.3d at

1347, 1349. Carter was housed with a close-security inmate who had a record of

violence in prison, was pending re-classification to maximum-security status, and

was known by officials to have caused many problems during his incarceration.

Id. at 1348-49. Officials had observed Carter’s cell-mate pacing the cell like “a

caged animal” as he threatened officers and orderlies.         Id. at 1348.    Carter

requested a reassignment after reporting verbally and in writing that his cell-mate

threatened him, was planning to fake a hanging, and was “acting crazy,” but prison

officials did nothing. Id. & n.7. One week later, the cell-mate stabbed Carter, who

then sued, alleging prison officials were deliberately indifferent to his substantial

risk of serious harm. Id. In affirming summary judgment for the prison officials

on Carter’s deliberate indifference claim, a panel of this Court explained:

      During Plaintiff’s time as a cellmate of [the assailant], Defendants[]
      clearly knew that [the assailant] was a “problem inmate” with a well-
                                         12
            Case: 15-10474     Date Filed: 08/25/2016   Page: 13 of 29


      documented history of prison disobedience and had been prone to
      violence. Defendants also had specific notice from Plaintiff that [the
      assailant] acted crazy, roaming his cell like a “caged animal.” But
      before Defendants’ awareness rises to a sufficient level of culpability
      [to establish a claim for deliberate indifference,] there must be much
      more than mere awareness of [the assailant’s] generally problematic
      nature. . . . [T]he prison official must be aware of specific facts from
      which an inference could be drawn that a substantial risk of serious
      harm exists -- and the prison official must also “draw that inference.”

Id. at 1349 (quoting Farmer, 511 U.S. at 837) (emphasis added). While the Court

in Carter recognized that the prison officials had a generalized, objective

knowledge of the risk, it concluded that summary judgment for the prison officials

was appropriate because they lacked the requisite subjective awareness of the risk

posed to Carter. We noted that “the inmate never told prison officials that he

‘feared’ his attacker, never told them that he had been ‘clearly threatened,’ and

never asked to be placed in ‘protective custody.’” Rodriguez v. Sec’y for Dep’t of

Corrs., 508 F.3d 611, 617 (11th Cir. 2007) (quoting Carter, 352 F.3d at 1349-50).

The Court reasoned that if it allowed the claim to continue, the subjective

component of the deliberate indifference analysis would have been effectively

eliminated. Carter, 352 F.3d at 1350.

      The essential problem here too is that there is no evidence of Davis’s

subjective knowledge. Nothing in the record even remotely suggests that Davis

had any belief, suspicion, knowledge, or inclination that Ridge would attack when

he did, nor that Davis had actual knowledge that Ridge posed a particularized


                                         13
             Case: 15-10474    Date Filed: 08/25/2016   Page: 14 of 29


threat to Owens. This is not a case, for example, where Ridge and Owens had a

prior history of violence, or where they were members of rival gangs, or where

there was a known gambling debt or romantic relationship between them, or even

where Owens complained to prison officials about feeling unsafe or threatened.

Leeper points to allegations from some inmates that Ridge was a “bully” in the

class; that he would sometimes talk about “hurting people”; and that several

months before he had attacked Owens and “tried to jump” another inmate over a

bag of coffee (although it is not clear if these undocumented incidents occurred in

the horticulture class, nor what, if anything, Defendants actually knew about them).

Leeper, relying on statements made by GEO inmates after she filed her complaint,

also says that there is at least speculation that Ridge had hit Knowles with a

pickaxe the day before he attacked Owens. But Leeper cannot rely on statements

from inmates about Ridge’s prior violence that were taken after the attack on

Owens, since Leeper does not argue that GEO or its employees knew the

information contained in the statements beforehand. See Purcell, 400 F.3d at 1320.

Moreover, as we’ve already observed, it is not enough for Leeper to show that

Davis constructively should have known of the danger based on Ridge’s alleged

prior violence. See Carter, 352 F.3d at 1349. Even if a jury could conclude that

Davis indeed knew of these alleged instances of violence at Ridge’s hands, there is




                                        14
               Case: 15-10474    Date Filed: 08/25/2016   Page: 15 of 29


nothing in the record showing he drew -- or could have drawn -- any inference that

Ridge posed a particularized risk of harm to Owens.

         Indeed, the facts in Carter, for example, involved: (1) housing the victim in

the same cell, (2) with an inmate who the defendants knew to be violent, and (3)

where the victim had repeatedly complained about his attacker. Id. at 1348-49.

Here, in sharp contrast, Owens: (1) attended a weekday class for a few hours, (2)

with Ridge, who did not have a significant history of violence (although he may

have “threatened” a few other inmates), and, (3) Owens had never complained to

anyone, including Davis, about Ridge. While Carter was locked in a cell with his

attacker for hours every night without direct supervision, Owens was in an open

classroom with Ridge and others for only sixty-five seconds before he was

attacked. On this record, and taking all of the facts in the light most favorable to

the non-moving party, no GEO employee was subjectively aware of any risk to

Owens during the time the classroom was left under the supervision of a roving

security officer. Because Leeper’s particularized threat theory plainly fails, the

district court did not err in entering summary judgment for the Defendants on this

claim.

         As for the second theory -- the dangerous prison conditions claim -- Leeper

argues that GEO’s employees, including Greg Davis, were aware that the

conditions surrounding the conduct of Davis’s classroom constituted a substantial


                                           15
             Case: 15-10474     Date Filed: 08/25/2016   Page: 16 of 29


danger to Owens’s safety, the prison employees were deliberately indifferent to the

dangerous conditions, and they caused Owens’s death. Leeper relies primarily on:

(1) the education of mixed-custody inmates in the same classroom; and (2) Davis’s

procedure of leaving the class under the supervision of other roving security

officials when he left the room for short periods of time, which Leeper claims

violated GEO’s written policies.

      But in order to succeed on a “prison conditions” theory, a plaintiff cannot

rely simply on “occasional [or] isolated attacks by one prisoner on another” but

rather must prove “confinement in a prison where violence and terror reign.”

Harrison v. Culliver, 746 F.3d 1288, 1299 (11th Cir. 2014) (quoting Purcell, 400
F.3d at 1320 (“We accept that an excessive risk of inmate-on-inmate violence at a

jail creates a substantial risk of serious harm; occasional, isolated attacks by one

prisoner on another may not constitute cruel and unusual punishment, [but]

confinement in a prison where violence and terror reign is actionable.” (quotation

omitted))). It is surely true that “[a] prisoner has a right, secured by the [E]ighth

[A]mendment to be reasonably protected from constant threat of violence . . . by

his fellow inmates.” Purcell, 400 F.3d at 1320 (quotation and alterations omitted).

But without showing a regular or constant threat of violence, procedures used by a

prison -- even if deficient -- do not amount to deliberate indifference or violate the




                                         16
             Case: 15-10474    Date Filed: 08/25/2016   Page: 17 of 29


Eighth Amendment’s cruel and unusual punishment clause. Harrison, 746 F.3d at

1299-1300 (quotation omitted).

      Leeper has offered no evidence that Owens suffered a constant threat of

violence. For starters, the complaint is unequivocal in its assertion that Ridge’s

attack on Owens was both unprovoked and without warning. Indeed, Owens’s

March 10, 2010 death was the only known act of violence that occurred in any

classroom at Graceville when an instructor stepped outside of a classroom (or for

that matter, when an instructor was in a classroom) and relied on roving security

and a stationary guard who was only a few feet away. Because the record is

devoid of even a single incident of violence caused by the procedures Leeper now

challenges, Leeper’s argument that the procedures created a constitutionally

deficient dangerous condition is without merit.

      Indeed, the claims asserted here are far less egregious, and the conditions at

Graceville far less dangerous, than those proffered in previous claims that have

been rejected by this Court. In Harrison, for example, the plaintiff Harrison’s

throat had been cut, nearly killing him, in an area of a prison where inmates were

not directly within the line of sight of security personnel. 746 F.3d at 1293.

Harrison’s assault took place in a back hallway of the facility that lacked a

permanently stationed security officer, and was supervised only by roving security

and intermittent video surveillance. Id. at 1293-94. At the time of the injury,


                                        17
             Case: 15-10474     Date Filed: 08/25/2016   Page: 18 of 29


security staff were supervising other inmates. Id. at 1293. Harrison claimed that

the defendants were deliberately indifferent to the substantial risk of harm created

by the prison’s failure to adequately monitor the back hallway. Id. at 1299. He

also claimed that prison officials must have known, and did know, that the

unmonitored back hallway created an unreasonable opportunity for attacks and

reprisals. Id. Prison records reflected that five assaults had occurred on the same

hallway in a three-year period, four of which involved weapons. Id. at 1294. It

was undisputed that the warden was on actual notice of these five assaults because

he signed each of the incident reports. Id. at 1299.

      Despite the lack of a permanently stationed security officer and the warden’s

actual knowledge of prior assaults, a panel of this Court affirmed summary

judgment for the defendants on Harrison’s deliberate indifference claim.          It

reasoned this way:

      [The] policies for monitoring the back hallway did not create a
      substantial risk of serious harm. The evidence shows that, although a
      detention officer was not permanently stationed on the back hallway,
      at least one was assigned as a rover with responsibility for monitoring
      the back hallway. In addition, a camera monitored the back hallway,
      and although it did not record, it provided a live stream that a
      detention officer monitored twenty-four hours a day. . . . The limited
      number of inmate-on-inmate assaults [during the preceding three-year
      period] indicates that the area was fairly secure already. Although
      placing a detention officer on the back hallway to monitor inmates
      may have improved the security at [the facility], [the warden’s]
      decision not to do so did not create a substantial risk of harm.



                                         18
             Case: 15-10474     Date Filed: 08/25/2016    Page: 19 of 29


      . . . Although assaults did occur throughout Holman, and some did
      involve weapons . . . the evidence of inmate-on-inmate assault
      involving weapons does not indicate that inmates were “exposed to
      something even approaching the constant threat of violence.” Holman
      is a large institution . . . hous[ing] between 830 and 990 inmates
      during the relevant time period[.] . . . [T]he thirty-three incidents [in
      the whole facility] involving weapons, only four of which occurred on
      the back hallway, are hardly sufficient to demonstrate that Holman
      was a prison “where violence and terror reign.”

Harrison, 746 F.3d at 1299-00 (citation and footnotes omitted); see also id. at 1294

n.6. Whatever else we might observe about Harrison, Leeper’s claims fall far

short. Indeed, on this record, it cannot be said that the security procedures used by

GEO employees were generally known to subject inmates to a strong likelihood of

an excessive risk of violence. Again, on this record, the district court did not err in

granting summary judgment in favor of GEO’s employees.

      Leeper also seeks to hold GEO itself liable for the unstated policy that Davis

followed -- allowing guards to watch the horticulture classroom through glass

windows when he left -- instead of requiring its employees to follow its State-

approved policy of having the inmates watched at all times from within. But,

regardless of the policy, Leeper’s argument that uninterrupted in-person

supervision is mandated is contrary to our case law. As we’ve said, the Eighth

Amendment does not require the uninterrupted personal supervision of all inmates.

See Purcell, 400 F.3d at 1323 n.23 (“The Constitution does not require that every

inmate in a jail be observed by a guard every twenty minutes.”); Hale v.


                                          19
              Case: 15-10474       Date Filed: 08/25/2016      Page: 20 of 29


Tallapoosa County, 50 F.3d 1579, 1582 (11th Cir. 1995) (evidence that jailer failed

to check on group cell during hour between last check and beating was not

sufficient to show deliberate indifference). Even where there is a known risk of

serious harm -- like, for example, with an overtly suicidal inmate -- we still have

not ineluctably required uninterrupted personal supervision. See, e.g., Sanders v.

Howze, 177 F.3d 1245, 1248, 1251 (11th Cir. 1999) (rejecting deliberate

indifference claim where inmate who had recently attempted suicide was left alone

for at least four to six hours); Williams v. Lee County, 78 F.3d 491, 492-93 (11th

Cir. 1996) (rejecting deliberate indifference claim where known suicidal inmates

were left alone for 15 to 20 minutes).

       Moreover, we cannot find any support in the record for Leeper’s claim that

uninterrupted supervision was required on the basis that the facility had mixed

medium-security and close-custody inmates in the same classroom.                            First,

Graceville was designed to house close-custody inmates; close-custody inmates

were not interspersed in a medium-security facility. Second, courts have generally

declined to impose liability where the complained-of danger resulted from mixing

inmate custody classifications. See, e.g., Jones v. Diamond, 594 F.2d 997, 1015
                  2
(5th Cir. 1979)       (“The Constitution does not expressly require states to develop

prisoner classification plans for the incarceration of convicted criminals.”). And in

       2
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all Fifth Circuit decisions issued before October 1, 1981.
                                              20
             Case: 15-10474     Date Filed: 08/25/2016   Page: 21 of 29


any event, Leeper has not shown that GEO’s practice of allowing mixed-custody

classes in this penal institution resulted in wide-spread abuses such that prison

officials must have known about the palpable danger of serious injury.

      Finally, Leeper raises still other claims against Warden Henry and Assistant

Warden Stewart. The law by now is clear that a supervisor may be held liable for

the actions of his subordinates under §1983 if he personally participates in the act

that causes the constitutional violation or where there is a causal connection

between his actions and the constitutional violation that his subordinates commit.

Braddy v. Fla. Dep’t of Labor & Emp’t Sec., 133 F.3d 797, 802 (11th Cir. 1998).

A causal connection can be established if a supervisor had the ability to prevent or

stop a known constitutional violation by exercising his supervisory authority and

he failed to do so. Keating v. City of Miami, 598 F.3d 753, 765 (11th Cir. 2010);

see also Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003) (supervisor may

be liable upon a showing of “a history of widespread abuse [that] puts the

responsible supervisor on notice of the need to correct the alleged deprivation, and

he fails to do so” (quotation omitted)).

      On this largely barren record, however, Leeper’s supervisory liability claims

against Warden Henry and Assistant Warden Stewart fail. First, as we’ve already

observed, there was no Eighth Amendment constitutional violation on the part of

their subordinates. Second, Leeper has offered no record evidence that Henry or


                                           21
             Case: 15-10474     Date Filed: 08/25/2016    Page: 22 of 29


Stewart had personally participated in any way in the events surrounding the

attack, or that they had any knowledge of prior attacks under remotely similar

circumstances, or had any specific knowledge about the events involved in

Owens’s attack.

      Nor does her claim that Stewart was negligent in his training of security staff

fare any better. Notably, a supervisory official is not liable under § 1983 for

failure to train unless: (1) his failure to train amounts to deliberate indifference of

the rights of persons his subordinates come into contact with; and (2) the failure

has actually caused the injury of which the plaintiff complains. See Keith v.

DeKalb County, 749 F.3d 1034, 1052-53 (11th Cir. 2014). Thus, Leeper must

demonstrate that Stewart had “actual or constructive notice that a particular

omission in [GEO’s] training program cause[d] [GEO] employees to violate

citizens’ constitutional rights” and, despite that notice, Stewart chose to retain the

deficient training program. Id. at 1052 (quotation omitted). To establish that a

supervisor had actual or constructive notice of the deficiency of training, “[a]

pattern of similar constitutional violations by untrained employees is ordinarily

necessary.” Id. at 1053 (quotation omitted).

      Leeper has not made this showing. Even assuming Stewart’s training

program was deficient and even if that failure to adequately train or supervise did

cause Owens’ death, the record forecloses the conclusion that Stewart had actual or


                                          22
             Case: 15-10474      Date Filed: 08/25/2016   Page: 23 of 29


constructive notice of the deficiency of the training. There is no evidence that any

inmate at Graceville had suffered any harm as a result of an instructor leaving a

classroom; therefore, the single incident involving Owens can hardly be termed the

result of “a pattern of similar constitutional violations.” See id.        Absent any

evidence that his subordinates were engaged in behavior that violated the inmates’

Eighth Amendment right to be protected from violence at the hands of other

inmates, Stewart had no constitutional obligation to train security guard Strickland

or anyone else in some discernibly-different way. Thus, on this record, Leeper

cannot establish a constitutional violation grounded in the failure to train or

supervise personnel to adequately handle the situation in which an instructor

needed to leave the classroom.



                                          II.

      Turning to the cross-appeal, we likewise are unpersuaded by the Defendants’

challenge to the district court’s order declining to retain supplemental jurisdiction

over Leeper’s Florida law wrongful death claim. We review the district court’s

decision not to exercise supplemental jurisdiction over state law claims for abuse

of discretion. Myers v. Cent. Fla. Invs., Inc., 592 F.3d 1201, 1211 (11th Cir.

2010).   “A district court abuses its discretion if it applies an incorrect legal

standard, follows improper procedures in making the determination, or makes


                                          23
             Case: 15-10474    Date Filed: 08/25/2016   Page: 24 of 29


findings of fact that are clearly erroneous.” Klay v. United Healthgroup, Inc.,

376 F.3d 1092, 1096 (11th Cir. 2004) (quotation omitted).

      The Supreme Court has instructed the federal courts deciding whether to

exercise supplemental jurisdiction over a state law claim -- after all the federal

claims in the case have been dismissed -- to consider these four factors: comity,

convenience, fairness, and judicial economy. United Mine Workers of Am. v.

Gibbs, 383 U.S. 715, 726 (1966). The Court has explained that the Gibbs factors

“usually will favor a decision to relinquish jurisdiction when ‘state issues

substantially predominate, whether in terms of proof, of the scope of the issues

raised, or of the comprehensiveness of the remedy sought.’” Carnegie-Mellon

Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988), superseded by statute on other

grounds as recognized in Ameritox, Ltd. v. Millennium Labs., Inc., 803 F.3d 518,

531 & n.23 (11th Cir. 2015). This Court has repeatedly said that, when all of the

federal claims have been dismissed pretrial, Supreme Court case law “strongly

encourages or even requires dismissal of the state claims.” L.A. Draper & Son v.

Wheelabrator-Frye, Inc., 735 F.2d 414, 428 (11th Cir. 1984); Raney v. Allstate Ins.

Co., 370 F.3d 1086, 1089 (11th Cir. 2004) (noting that “we have encouraged

district courts to dismiss any remaining state claims when, as here, the federal

claims have been dismissed prior to trial”); Faucher v. Rodziewicz, 891 F.2d 864,

871-72 (11th Cir. 1990) (since Gibbs “strongly encourages or even requires


                                        24
             Case: 15-10474     Date Filed: 08/25/2016    Page: 25 of 29


dismissal of the state claims . . . the district court properly dismissed [the

plaintiff’s] pendent claims as a result of its dismissal of all of her federal claims”

(quotation omitted)); Shahawy v. Harrison, 778 F.2d 636, 644 (11th Cir. 1985)

(observing that district courts are “strongly encourage[d]” if not “require[d]” to

dismiss state law claims after all federal claims have been dismissed when a “state

forum exists at the time of dismissal” (quotations omitted)).

      Here, the district court initially decided to exercise supplemental jurisdiction

over Leeper’s state law claims when it granted summary judgment on the federal

claim, but changed its mind less than two months later. Recognizing that dismissal

of the state law claim would not raise a statute-of-limitations problem for Leeper if

she had to re-file it in state court, the district court sua sponte declined to exercise

supplemental jurisdiction and dismissed the state law claims without prejudice. It

applied the Gibbs factors before doing so.

      The Defendants claim, nevertheless, that the district court abused its

discretion because the parties are now forced to re-litigate substantial and

complicated issues the court has already decided over the three-year history of the

case, including a finding of fraud on the court by a previous personal

representative.   But we are unconvinced that the district court abused its

considerable discretion here. For starters, “[a]s a practical matter, the district court

is in the best position to weigh . . . whether it is appropriate to exercise


                                          25
              Case: 15-10474     Date Filed: 08/25/2016     Page: 26 of 29


supplemental jurisdiction.” Lucero v. Trosch, 121 F.3d 591, 598 (11th Cir. 1997);

Palmer v. Hosp. Auth. of Randolph Cty., 22 F.3d 1559, 1570 (11th Cir. 1994)

(“Although we find that the district court had the power to exercise jurisdiction in

this case, we believe that the discretionary aspects of the exercise of such

jurisdiction are best left to the district court in the first instance.”); see also Estate

of Amergi ex. rel. Amergi v. Palestinian Auth., 611 F.3d 1350, 1365 (11th Cir.

2010) (“A district court does not abuse its discretion when it has a range of choices

and the court’s choice does not constitute a clear error of judgment . . . .”

(quotation omitted)).

      Applying the Gibbs factors to this case, comity decidedly weighs in favor of

dismissal.   As the district court observed, Supreme Court case law “strongly

encourages or even requires dismissal of the state claims,” where, as here, the

federal issues were disposed of pre-trial and state issues substantially predominate.

L.A. Draper & Son, 735 F.2d at 428. This rings especially true since one issue --

whether punitive damages are available to Leeper under Florida law -- appears to

raise “a fairly close issue,” and it would be better to have the issue resolved in state

court. See Ameritox, 803 F.3d at 540 (“Federal courts are (and should be) loath to

wade into uncharted waters of state law, and should only do so when absolutely

necessary to the disposition of a case.”).




                                             26
              Case: 15-10474    Date Filed: 08/25/2016   Page: 27 of 29


      As for the remaining Gibbs factors, Leeper relies on Parker v. Scrap Metal

Processors, Inc., 468 F.3d 733 (11th Cir. 2006), a “peculiar” case in which this

Court reversed the district court’s refusal to exercise supplemental jurisdiction over

state claims. Id. at 745. There, the parties had gone to trial, a jury had entered

judgment in favor of plaintiff on all claims (federal and state), and this Court had

remanded for a retrial as to damages on plaintiff’s state tort claims. Only then, on

remand, did the district court dismiss the state law claims, instead of trying the

damages issue. Id. at 737-38. But this case is nothing like Parker. Neither claim

has gone to trial and no judgment has been entered on the state claim. Rather, it is

a run-of-the-mill case where the district court granted summary judgment on the

federal claims. See, e.g., Eubanks v. Gerwen, 40 F.3d 1157, 1162 (11th Cir. 1994)

(remanding case to district court and suggesting that the court should “carefully

consider” whether to dismiss plaintiff’s state law claims where the court had

granted summary judgment on plaintiff’s federal law claims); Faucher, 891 F.2d at

871-72 (“[T]he district court properly dismissed [the plaintiff’s] pendent claims as

a result of its dismissal [on summary judgment] of all of her federal claims.”);

Crosby v. Paulk, 187 F.3d 1339, 1352 (11th Cir. 1999) (remanding for the district

judge to grant the defendants summary judgment based on qualified immunity and

to determine whether the remaining state-law claims should be dismissed without

prejudice).


                                         27
             Case: 15-10474    Date Filed: 08/25/2016   Page: 28 of 29


      Nor have the Defendants explained why they will need to expend substantial

additional resources to reproduce their arguments in state court. See Ameritox,
803 F.3d at 539 (“Both parties are free to use evidence obtained during discovery

to pursue their state-law claims in a proper forum.”). In fact, we have squarely

rejected the argument that “once a court has poured sufficient resources into a case,

we should hesitate before writing off that investment.” Id. at 538-39. As we

explained, “[i]f we hold that considerations of judicial economy favor retaining

jurisdiction, we would provide litigants with perverse incentives to sandbag their

own cases in the hope that courts spend enough resources to make decisions to

exercise supplemental jurisdiction effectively unreviewable.” Id.

      What’s more, the district court expressly found that it would not be “unfair”

for the parties to proceed in state court on the wrongful death claim. While the

court recognized that the litigation had been pending for almost three years and

that discovery had closed, it also observed that both parties had contributed to the

delay by filing numerous motions to stay and extend deadlines throughout the

course of the proceedings.       We cannot fault the district court for these

determinations concerning the nature and timing of this case, especially since the

district court was required to reexamine its jurisdiction once it granted summary

judgment on the federal claims. See id. at 532 (“Once any of these factors is

satisfied, the district court possesses the discretion to dismiss supplemental claims


                                         28
             Case: 15-10474    Date Filed: 08/25/2016   Page: 29 of 29


and must ‘weigh . . . at every stage of the litigation,’ whether to dismiss the

supplemental claims.”). In short, we simply cannot say that the district court

abused its broad discretion by declining to exercise supplemental jurisdiction over

the Florida wrongful death claim.

      AFFIRMED.




                                        29